Opinion on Petition to Rehear.
A petition to rehear has been filed making the points that this Court should not have affirmed the Chancellor’s dismissal of the suit on grounds of lack of vigilance, lack of diligence, and gross prejudicial laches, and on the second ground that no facts or circumstances were alleged upon which equitable relief could he granted on grounds of accident or inadvertence, mistake or fraud; as these two grounds of dismissal were not specifically invoked in the demurrer.
We think it is sufficient to reply that the opinion was written as it was, and the grounds of dismissal applied, in response to one of Mrs. Lebo’s assignments of error as follows:
“The trial court erred in sustaining the appellee’s demurrer and each ground thereof and thereby holding that complainant’s bill failed to state a cause of action sufficient to sustain a decree for the relief prayed for.”
This summarization of the appellant’s own interpretation of the effect of appellee’s demurrer (especially in view of the ground of the demurrer, unobjected to by Mrs. Lebo, relying on the absence of equity on the face of the amended bill), placed squarely before this Court the question of the sufficiency of the bill to afford any equitable relief. So, we dealt with the assignment and answered the question.
Moreover, it must be borne in mind that on appeal to this Court, after a complaining party has had the ample opportunity afforded by our law to amend plead*317ings so as to make the best possible case, tbis Court is doubly entitled to apply the rule recognized in Mayse v. Biggs, 40 Tenn. 36; Earles v. Earles, 40 Tenn. 366; Parks v. Jones, 42 Tenn. 172, 173; Merriman v. Norman, 56 Tenn. 269; Quinn v. Leake, 1 Tenn. Ch. 67; Randall v. Payne, 1 Tenn. Ch. 137; Lynn v. Polk, 76 Tenn. 121; and Lane v. Farmer, 79 Tenn. 568, to the effect that a bill totally -wanting in equity upon its face, or which shows that a complainant is not entitled to any relief, may be dismissed upon motion of defendant, or by the Chancellor of his own accord, when coming regularly before him for adjudication.
In Martin v. Senators, Inc., et al. 220 Tenn. 465, 418 S.W.2d 660; concerning a similar ease, this Court quoted with approval from 5 Am.Jur.2d, Appeal in Error, sec. 723, as follows:
“The scope of appellate review is generally limited to matters complained of or points raised in the appeal, although the appellate court may sometimes take up a point of law on its own motion, and may sustain the decision appealed from by any argument for which there is a basis in the record.”
The objection taken in the petition to rehear to the statement in the opinion concerning the evident breakdown of familial relationship between Mrs. Lebo and Mr. Green was, we think, a fair inference from the facts alleged, most of which were recited in the opinion. In any event, this inference was by no means a controlling predicate for the opinion, so that if it is a conclusion about which there could be disagreement, the opinion would still have to stand as written.
*318In response to the petition to rehear we have considered our opinion in the light of the complaints against it, and are of opinion the petition to rehear must be denied.
BuRNEtt, Chibe Justice, and Dyer, Chattin and Cke-son, Justices, concur.